DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-3, 5, and 7-10, and the addition of claims 11-20 in the response filed May 9, 2022, are acknowledged by the Examiner. 
	Claims 1-20 are pending in the current action. 
Response to Arguments
In response to “Claim Objections”:
Applicant’s amendments to claim 7 has overcome the current claim objection, it is therefore withdrawn. 
In response to “35 USC 112”:
Applicant’s amendments to claims 1, 3, 5, and 8 have overcome the respective 112 rejections, they are therefore withdrawn. 
In response to “35 USC 103”:
Applicant's arguments filed May 9, 2022, have been fully considered but they are not persuasive. 
Applicant argues that the support 20 of Hempker cannot support a calf, Examiner disagrees. If a user is sitting of member 16, depending on the side of the user, the upper legs can be supported by support 18 and thus the calf and feet can be supported by member 20 (Fig 1); the support 20 is capable of supporting the calf. Further, a device that would support the feet would also indirectly support the adjacent calf. As the member 20 is capable of supporting the calf directly, depending on the size of the user, and the member is detailed to indirectly support the calf, the limitation is met. 
Applicant argues that Hempker does not teach the ball portions, this is remedied by the combination with Schaefer. As Hempker is not relied upon for the argued limitations the argument is moot. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, to allow for more variety in positions (Schaefer col 1 ln 60-65) is a valid motivation for combination as it would allow for increased comfort and increase device application. 
Applicant argues the clevis 26 of Hempker (Fig 2) is not a housing, Examiner disagrees. Applicant cites a definition of housing, but this term is not defined within the Specification nor is housing a universal definition within the field. Examiner relies on a broader interpretation of housing, something that covers or protects. Merriam-Webster. While and Applicant may be their own lexicographer the written description must clearly redefine the term. MPEP 2173.05(a). Clevis 26 of Hempker is shown to surround the block 28, thus cover, and would perform some level of protection. 
Applicant argues the spring of Hempker is not between the pressing element and the fixed part, Examiner disagrees. Hempker Fig 5, shows the spring is between pressing element (end of rod 36) and a fixed part 40, the limitation is met. Applicant argues that the spring does not abut the pressing element, however the spring extends along the rod contacting it along the way, as the end of rod 36, the portion from member 46 to where the rod contacts the joint 28, is the pressing element, the spring abuts this portion and thus abuts the pressing element. Abuts- to border on. Merriam-Webster. 
In response to applicant's argument that the ball joint would not work within the system of Hempker, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that the device of Shaefer is not usable with a single hand, this argument is moot as this limitation is met and maintained after the combination by Hempker. By converting a round joint to be a ball joint the hand adjustable system of Hempker would be maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 10 introduces a fixed part, but a fixed part was previously introduced in the claim ; it is unclear whether Applicant intends to refer to the previous fixed part or intends to introduce another fixed part. For the sake of compact prosecution, Examiner will interpret the line 10 fixed part to be a newly introduced part. 
Claims 12-20 are rejected as being dependent on rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hempker (US 2009/0000033) in view of Schaefer (US 5661859).
With respect to claim 1, Hempker discloses A medical device for patient's foot support comprising a calf support (Fig 1, calf support 20, capable of supporting the calf depending on the position of the user; if a user is sitting of member 16, depending on the side of the user, the upper legs can be supported by support 18 and thus the calf and feet can be supported by member 20; a device that would support the feet would also indirectly support the adjacent calf) coupled to a foot support (Fig 1, foot support 18, capable of supporting the foot depending on the position of the user) and a . . . joint (Fig 5, rounded joint 28) connecting the calf support5 and the foot support (Fig  4), . . . a housing (Fig 2, rounded part of joint 28 in housing 26), and wherein the . . . part of the . . . joint is arranged in the housing (Fig 2, rounded part of joint 28 in housing 26), the medical device further comprising a control member (Fig 2, control member 56/58), a pressing element (Fig 5, end of rod 36 which interact with slot 34 is a pressing element) and a pre-biased spring (Fig 5, [0014], spring) wherein the pre-biased spring ([0014]) is 10arranged between the pressing element and a fixed part (Fig 4, fixed part 40; Fig 5, spring is between pressing element/end of rod 36 and a fixed part 40) of the calf support (Fig 4), and wherein at an end distant from the . . . part of the . . . joint the pre-biased spring abuts the fixed part of the calf support (Fig 4, spring abuts the fixed part 40 on opposite end of pin 36 relative to the joint 28/36) and ay an end near to the ball part of the . . .joint, the pre-biased spring abuts the movable pressing element, which is coupled with the control member ([0015], spring connects to arms 44/46 which is attached to pin 36, movement of the arms and spring control movement of the abut portion of the pin).  
Hempker is silent on a ball joint, wherein the ball joint comprises a pin of the ball joint, a ball part of the ball joint and a housing, and wherein the ball part of the ball joint is arranged in the housing.
Schaefer teaches an analogous spring pressured positioning system with an analogous rod 37, spring 76, and further having a ball joint 72/80, wherein the ball joint comprises a pin 80 of the ball joint, a ball part 72 of the ball joint and a housing 70, and wherein the ball part of the ball joint is arranged in the housing (Fig 3, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 2, Hempker/Schaefer discloses The medical device for foot support according to claim 1, wherein the pressing element may be set into two positions, and including a first position and a second position, wherein, in the first position, the pressing element exerts greater pressure on the ball part of the ball joint than in the second position (Hempker Fig 5, [0014], pressing end of rod 36 may be in a contracted position which does not exert pressure on the rounded joint 28 and an extended position where it applied pressure to the rounded joint 28).  
With respect to claim 3, Hempker/Schaefer discloses The medical device for foot support according to claim 1 further comprising a rod forming the connection between a pressing element and the control member (Hempker Fig 4, rod 36 between pressing portion of rod 36 and control element 58).  
With respect to claim 4, Hempker/Schaefer discloses 25The medical device for foot support according to claim 1, wherein the control member is a system of levers (Hempker Fig 2, control system is levers 56 which have handles 58 and that move rod 48).  
With respect to claim 7, Hempker/Schaefer discloses 5The medical device for foot support according to claim 4, wherein the system of levers comprises a first arm of the system of levers provided with a handle (Hempker Fig 2, handle 58 of first arm 56), a second arm of the system of levers rotationally coupled with the first arm of the system of levers (Hempker Fig 3, second arm 44 rotationally attached to first arm 56 via rod 48), a third arm of the system of levers 10rotationally coupled with the second arm of the system of levers (Hempker Fig 3, third arm 46 rotationally attached to second arm 44 via rod 48), a first pivoting point fixedly coupled with the calf support and rotationally coupled with the first arm of the system of levers (Hempker Fig 2, first pivot point where rod 48 meets arm 58), and a second pivoting point fixedly coupled with the calf support and rotationally coupled with the third arm of the system of levers (Hempker Fig 2, second pivoting point where rod 48 meets arms 44 and 46, fixedly coupled to the supports via legs 50 of member 54).  
With respect to claim 9, Hempker/Schaefer discloses A method for using the medical device according to claim 1, wherein the pressing element in a first latching position exerts pressure on the ball part of the ball joint (Hempker [0015], pressing element in first position exerts pressure on the rounded joint member 28)(Schaefer Fig 3, col 3 ln 30-40, pressing element 47 in position against ball joint, position created by rotating handle 87), and manual activation of the control member causes movement of the 25pressing element away from the ball part of the ball joint  to a second position (Hempker [0015], Fig 2, manual activation of control member 56/58 causes movement of rod 36)(Schaefer Fig 3, col 3 ln 30-40), simultaneously causing compression of the pre-biased spring (Hempker Fig 5, [0015]), and wherein in the second position the pressing element exerts lower pressure on the ball part of the ball joint than in the first latching position (Hempker [0015], Fig 5)(Schaefer Fig 3, col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 10, Hempker/Schaefer The method for using the medical device according to claim 9, wherein the control member is activatable with one hand to permit the calf support to be simultaneously grabbed and set into a position in a range allowed by the ball joint (Hempker Fig 4-Fig 6, [0014]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of DeLine (US 6540193).
With respect to claim 5, Hempker/Schaefer discloses The medical device for foot support according to claim 1.
Hempker/Schaefer is silent on wherein a force formed by the spring and exertable on the ball part of the ball joint is in a range from 500 N to 2500 N.  
DeLine discloses an analogous spring compressed ball joint wherein a force formed by the spring and exertable on the ball part of the ball joint is in a range from 500 N to 2500 N (col 6 ln 65-70, spring rate 650 N/mm, so the spring is capable of being positioned and tension to have the claimed force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/Schaefer to have the force as taught by DeLine to ensure the device is adjustable but remains in place as desired (DeLine col 3 ln 00-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of Horst et al (US 2010/0039052).
With respect to claim 6, Hempker/Schaefer discloses The medical device for foot support according to claim 4.
Hempker/Schaefer is silent on wherein the system of levers has a gear ratio from 1:15 to 1:90.  
Horst et al teaches that a gear ratio may be adjusted to fit the design of the rotational and force systems ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/Schaefer to have the adjusted gear ration as taught by Horst et al to ensure the force needed is appropriate for the rotational system (Horst et al [0016]).
Examiner further notes, in light of cited prior art that the claimed gear ratio is a design choice considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed lever gear ratio which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ratio range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 1 above, and further in view of Kampa (US 2652221).
With respect to claim 8, Hempker/Schaefer discloses The medical device for foot support according to claim 1.
Hempker/Schaefer is silent on further comprising a positionable arm connected with the foot support with a translational connection and a central segment connected to the foot support with a rotational connection.  
	Kampa teaches an analogous user support 4 attached to supporting member via a ball joint 6, positionable arm connected with the foot support with a translational connection (Fig 1, translation at joint 29) and a central segment connected to the foot support with a rotational connection (Fig 1, rotational at joint 6’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support of Hempker/Schaefer to have the adjustability as taught by Kampa to ensure increase the adjustability of the device and thus fit more users comfortably (Kampa col 1 ln 25-30).

Claims 11-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hempker in view of DuDonis (US 2003/0182727) and in view of Schaefer.
With respect to claim 11, Hempker discloses A medical device comprising a patient's foot support, the device comprising: a calf support (Fig 1, support 18 is capable of holding the legs thus would be capable of supporting a calf depending on the user size) … and supporting a fixed part in fixed relation to the calf support (Fig 5, any of parts 0, 62, 64 can be interpreted as fixed relative to the calf support), a foot support for supporting a foot of the patient (Fig 1,foot support 20), a … joint supported in relation to the calf support for connecting the calf support and the foot support (Fig 2, Fig 4, joint 28 connecting the supports 18 and 20), a pressing element supported for movement in relation to the calf support (Fig 5, end of rod 36 which interact with slot 34 is a pressing element), a pre-biased spring (Fig 5, [0014], spring) arranged between the pressing element and a fixed part (Fig 5, spring is between pressing element/end of rod 36 and a fixed part 40, fixed relative to support 20) with a distal end of the pre-biased spring abutting the … joint (Fig 5, end of spring indirectly abutting the joint 28; indirectly abutting is consistent with the connection between the spring and joint of the instant application shown in Fig 4) and a proximal end of the pre- biased spring abutting the fixed part (Fig 5, proximal end of spring abutting fixed part 40), and a control member coupled to the pressing element to control movement of the pressing member against pressure of the pre-biased spring (Fig 5, control member is system 56/58 which controls the pressing member and spring pressure).  
Hempker is silent on having a generally U-shaped support part for comfortable placement of a calf of the patient, a ball joint.
DuDonis teaches an analogous leg support for the calves wherein the support 500 (Fig 15) has a generally U-shaped support part for comfortable placement of a calf of the patient (Fig 15, [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg support of Hempker to be U-shaped as taught by DuDonis to allow for leg movement without having the legs fall off the support (DuDonis [0056]).
Hempker/DuDonis discloses the device as discussed above. 
Hempker/DuDonis is silent on a ball joint.
Schaefer teaches an analogous spring pressured positioning system with an analogous rod 37, spring 76, and further having a ball joint 72/80, wherein the ball joint comprises a pin 80 of the ball joint, a ball part 72 of the ball joint and a housing 70, and wherein the ball part of the ball joint is arranged in the housing (Fig 3, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker/DuDonis to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 12, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 11, wherein the pressing element may be set into two positions, including a first position and a second position, wherein the pressing elements exert greater pressure on the ball joint in the first position than in the second position (Hempker Fig 5, [0014], pressing end of rod 36 may be in a contracted position which does not exert pressure on the rounded joint 28 and an extended position where it applied pressure to the rounded joint 28).  
With respect to claim 13, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 11 further comprising a rod forming a connection between the pressing element and the control member to permit the control member to control the pressure element at a remote distance from the pressure member (Hempker Fig 4, rod 36 between pressing portion of rod 36 and control element 58).  
With respect to claim 14, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 11, wherein the control member comprises a system of levers (Hempker Fig 2, control system is levers 56 which have handles 58 and that move rod 48).  
With respect to claim 16, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 14, wherein the system of levers comprises a first arm provided with a handle (Hempker Fig 2, handle 58 of first arm 56), a second arm rotationally coupled with the first arm (Hempker Fig 3, second arm 44 rotationally attached to first arm 56 via rod 48), a third arm rotationally coupled with the second arm (Hempker Fig 3, third arm 46 rotationally attached to second arm 44 via rod 48), a first pivot point fixedly coupled with the calf support and rotationally coupled with the first arm (Hempker Fig 2, first pivot point where rod 48 meets arm 58), and a second pivot point fixedly coupled with the calf support and rotationally coupled with the third arm (Hempker Fig 2, second pivoting point where rod 48 meets arms 44 and 46, fixedly coupled to the supports via legs 50 of member 54). 
With respect to claim 19, Hempker/DuDonis/Schaefer discloses A method for using the medical device according to claim 11, wherein the pressing element in a first latching position exerts a first pressure on the ball joint (Hempker [0015], pressing element in first position exerts pressure on the rounded joint member 28)(Schaefer Fig 3, col 3 ln 30-40, pressing element 47 in position against ball joint, position created by rotating handle 87), and manual activation of the control member causes movement of the pressing element away from the ball joint to a second position (Hempker [0015], Fig 2, manual activation of control member 56/58 causes movement of rod 36)(Schaefer Fig 3, col 3 ln 30-40), simultaneously causing compression of the pre-biased spring (Hempker Fig 5, [0015]), and wherein, in the second position, the pressing element exerts a second pressure on the ball joint that is lower than the first pressure(Hempker [0015], Fig 5)(Schaefer Fig 3, col 3 ln 30-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round joint of Hempker to be a ball and pin as taught by Schaefer to allow for more variety in positions (Schaefer col 1 ln 60-65).
With respect to claim 20, Hempker/DuDonis/Schaefer discloses The method for using the medical device according to claim 19, wherein during activation of the control member with one hand, the calf support is simultaneously grabbable and may be set into a required position in the range allowed by the ball joint Hempker Fig 4-Fig 6, [0014]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/DuDonis/Schaefer as applied to claim 14 above, and further in view of Horst et al.
With respect to claim 15, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 14.
Hempker/Schaefer is silent on wherein the system of levers has a gear ratio from 1:15 to 1:90.  
Horst et al teaches that a gear ratio may be adjusted to fit the design of the rotational and force systems ([0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/DuDonis/Schaefer to have the adjusted gear ration as taught by Horst et al to ensure the force needed is appropriate for the rotational system (Horst et al [0016]).
Examiner further notes, in light of cited prior art that the claimed gear ratio is a design choice considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed lever gear ratio which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed ratio range within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/DuDonis/Schaefer as applied to claim 11 above, and further in view of DeLine.
With respect to claim 17, Hempker/Schaefer discloses The medical device for foot support according to claim 11.
Hempker/DuDonis/Schaefer is silent on wherein a force formed by the spring and exertable on the ball part of the ball joint is in a range from 500 N to 2500 N.  
DeLine discloses an analogous spring compressed ball joint wherein a force formed by the spring and exertable on the ball part of the ball joint is in a range from 500 N to 2500 N (col 6 ln 65-70, spring rate 650 N/mm, so the spring is capable of being positioned and tension to have the claimed force).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring force of Hempker/DuDonis/Schaefer to have the force as taught by DeLine to ensure the device is adjustable but remains in place as desired (DeLine col 3 ln 00-5).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hempker/Schaefer as applied to claim 11 above, and further in view of Kampa (US 2652221).
With respect to claim 18, Hempker/DuDonis/Schaefer discloses The medical device for foot support according to claim 11.
Hempker/DuDonis/Schaefer is silent on further comprising: a positionable arm connected with the foot support with a translational connection, and a central segment connected with the foot support with a rotational connection.
Kampa teaches an analogous user support 4 attached to supporting member via a ball joint 6, positionable arm connected with the foot support with a translational connection (Fig 1, translation at joint 29) and a central segment connected to the foot support with a rotational connection (Fig 1, rotational at joint 6’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foot support of Hempker/DuDonis/Schaefer to have the adjustability as taught by Kampa to ensure increase the adjustability of the device and thus fit more users comfortably (Kampa col 1 ln 25-30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786